                    Case 4:19-cr-00124-WTM-CLR Document 108 Filed 06/04/20 Page 1 of 7
GAS 24SB          (Rev. 04/20) Judgment in a Criminal Case
E)C Custody TSR



                                          United States District Court
                                                      SOUTHERN DISTRICT OF GEORGIA
                                                           SAVANNAH DIVISION

             UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                   V.

                           Eric Maxwell
                                                                                   Case Number;              4:19CR00124-3

                                                                                   USM Number:               23218-021




                                                                                   TolyjA Siamos
THE DEFENDANT:                                                                     Defcndanfs Altomey

S pleaded guilty to a lesser included offense ofCount 2.
□ pleaded nolo contendere to Count(s)                          which was accepted by the court.
□ was found guilty on Counl(s)                          after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                 Offense Ended           Count


21 U.S.C.§ 841(a)(1).             Possession with intent to distribute a controlled substance                       March 7,2019               2
21 U.S.C. §84i(b)(l)(C)           (methampheiamine)

      The defendant is sentenced as provided in pages 2 through                7       of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count(s)
El Count 1 is dismissed as to this defendant on the motion of the United States.

         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until ail fines, restitution, costs, and special assessments imposed by this judgment are fuliy paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                              June2,2020                     _
                                                                              Dale of Imposilion ofJudgmem




                                                                              Signaure of Judge



                                                                              William T. Moore, Jr.
                                                                              Judge, U.S. District Court
                                                                              Name and Tiliu of Judge


                                                                              Dale                      ^
Case 4:19-cr-00124-WTM-CLR Document 108 Filed 06/04/20 Page 2 of 7
Case 4:19-cr-00124-WTM-CLR Document 108 Filed 06/04/20 Page 3 of 7
Case 4:19-cr-00124-WTM-CLR Document 108 Filed 06/04/20 Page 4 of 7
Case 4:19-cr-00124-WTM-CLR Document 108 Filed 06/04/20 Page 5 of 7
Case 4:19-cr-00124-WTM-CLR Document 108 Filed 06/04/20 Page 6 of 7
Case 4:19-cr-00124-WTM-CLR Document 108 Filed 06/04/20 Page 7 of 7
